DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants’ assertion that Qureshi does not teach an impedance inverter configured to receive a combined output from the first main amplifier and the second at least one first peaking amplifier.  Qureshi teaches in Sections 0003 and 0004 an impedance inverter that combines the output from a first main amplifier (Class-AB amplifier) and the second at least one first peaking amplifier (Class-C amplifier) thus said impedance inverter, when applying the broadest reasonable interpretation, effectively receives a combined output from the first main amplifier and the second at least one first peaking amplifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 13, 14, 18 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moronval (US 2018/0034419) in view of Qureshi (US 2015/0002230).
Regarding Claim 1, Moronval teaches a multiclass power amplifier comprising: a main amplifier in a first circuit branch arranged to operate in a first amplifier class; at least one first peaking amplifier in a second circuit branch arranged to operate in a second amplifier class that is different from the first amplifier class (Figure 1, Sections 0054 – 0057, 0060, 0072 – 0081, main amplifier (120), which is a Class AB amplifier, peak amplifier (122c), which is a Class C amplifier), the second branch circuit being parallel to the first branch circuit (Figure 1, main amplifier (120) is parallel to the peaking amplifier (122c)); an impedance matching device configured to receive a combined output from the main amplifier and the at least one first peaking amplifier (Figure 1, the matching system (132) receives the combined output from the combination node (130a)); a plurality of second peaking amplifiers arranged to operate in the second amplifier class (Figure 1, Sections 0078, 0083, peak amplifiers (122b, 122a), which are Class C amplifiers); and a combining node configured to receive an output from the impedance matching device and a combined output from the plurality of second peaking amplifiers and provide a combined output to an output port of the multiclass power amplifier for driving a load (Figure 1, Sections 0086, 0099, the combined output of the amplifiers (122b, 122a) is provided to the output node (126), which is the combiner node, via the matching system (132), the matching system also provides the combined output of the main amplifier (120) and the 
Moronval does not teach an impedance inverter configured to receive a combined output from the first main amplifier and the at least one first peaking amplifier.
	Qureshi, which also teaches a Doherty amplifier, teaches an impedance inverter configured to receive a combined output from the first main amplifier and the second at least one first peaking amplifier (Sections 0003, 0004, an impedance inverter that combines the output from a first main amplifier (Class-AB amplifier) and the second at least one first peaking amplifier (Class-C amplifier) thus said impedance inverter, when applying the broadest reasonable interpretation, effectively receives a combined output from the first main amplifier and the second at least one first peaking amplifier).
	It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to modify the system of Moronval with the above features of Qureshi for the purpose of improving amplifier efficiency as taught by Qureshi.  The combination of Moronval and Qureshi teaches a combining node that receives an output from the impedance inverter.
Regarding Claim 14, Moronval teaches a method of operating a multiclass power amplifier, the method comprising: dividing a signal to be amplified into a first signal provided to a first circuit branch, a second signal provided to a second circuit branch, and a third signal provided to a third circuit branch (Figure 1, the incoming signal at 112 is divided to amplified by a main amplifier (120) and peaking amplifiers (122a, 122b, 122c)); amplifying, in the first circuit branch, the 
Moronval does not teach providing the combined outputs to an impedance inverter

	It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to modify the system of Moronval with the above features of Qureshi for the purpose of improving amplifier efficiency as taught by Qureshi.  The combination of Moronval and Qureshi teaches a combining node that receives an output from the impedance inverter.
Regarding Claims 3, 19, 20, The above Moronval combination teaches all of the claimed limitations recited in Claims 1, 14.  Moronval further teaches wherein the main amplifier operates in class AB mode and the at least one first peaking amplifier and the plurality of peaking amplifiers operate in class C mode (Sections 0074, 0078).
Regarding Claims 10, 18, The above Moronval combination teaches all of the claimed limitations recited in Claims 1, 14.  Moronval further teaches an impedance-matching element connected between the combining node and an output of the multiclass power amplifier (Figure 1, Section 0099).

	Regarding Claims 21, 22, The above Moronval combination teaches all of the claimed limitations recited in Claim 14.  Moronval further teaches amplifying, with the power amplifier, communication signals in a cell phone base station/cell phone or wireless communication device (Section 0003).

Claims 2, 4, 6, 8, 9, 12, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moronval (US 2018/0034419) in view of Qureshi (US 2015/0002230), as applied to Claims 1, 14 set forth above, and further in view of Pham et al. (US 2020/0212847)
Regarding Claims 2, 15, The above Moronval combination teaches all of the claimed limitations recited in Claims 1, 14.  The Moronval combination does not teach wherein the main amplifier sees a same impedance at its output when the at least one first peaking amplifier and the plurality of second peaking amplifiers are idle and when the at least one first peaking amplifier and the plurality of second peaking amplifiers are fully amplifying.
Pham, which also teaches a Doherty amplifier, teaches wherein the main amplifier sees a same impedance at its output when the at least one first peaking amplifier and the plurality of second peaking amplifiers are idle and when the at least one first peaking amplifier and the plurality of second peaking amplifiers are fully amplifying (Sections 0004, 0060).

Regarding Claim 4, The above Moronval combination teaches all of the claimed limitations recited in Claim 1.  Moronval does not teach wherein the load has an impedance of approximately R/a and a characteristic impedance of the impedance inverter is approximately R/(a1/2).
Pham, which also teaches a Doherty amplifier, teaches wherein the load has an impedance of approximately R/a and a characteristic impedance of the impedance inverter is approximately R/(a1/2) (Section 0059, alpha is 1 is this case).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Moronval combination with the above features of Pham for the purpose of avoiding load modulation as taught by Pham.
Regarding Claims 6, 17, The above Moronval combination teaches all of the claimed limitations recited in Claims 1, 14.  Moronval does not teach wherein the impedance inverter is configured to provide a phase delay at a carrier-wave frequency that is approximately equal to an odd multiple of 90 degrees.
Pham, which also teaches a Doherty amplifier, teaches wherein the impedance inverter is configured to provide a phase delay at a carrier-wave 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Moronval combination with the above features of Pham for the purpose of avoiding load modulation as taught by Pham.
Regarding Claim 8, The above Moronval combination teaches all of the claimed limitations recited in Claim 4.  Pham further teaches wherein R is an impedance seen by the main amplifier and is approximately equal to an impedance value at which a maximum amount of power is transferred from the main amplifier (Section 0043, 1:1 load condition which is indicative of a maximum amount of power transferred).
Regarding Claims 9, 16, The above Moronval combination teaches all of the claimed limitations recited in Claims 1, 14.  The Moronval combination does not teach  wherein a peak efficiency for the multiclass power amplifier occurs between 6 dB and 12 dB output power back-off.
Pham, which also teaches a Doherty amplifier, teaches wherein a peak efficiency for the multiclass power amplifier occurs between 6 dB and 12 dB output power back-off (Section 0052, 6 dB or more).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Moronval combination with the above features of Pham for the purpose of avoiding load modulation as taught by Pham.

Pham, which also teaches a Doherty amplifier, teaches a first impedance-matching element connected to an input of the main amplifier; and a second impedance-matching element connected to an input of the at least one first peaking amplifier (Figure 5A, Section 0056).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Moronval combination with the above features of Pham for the purpose of avoiding load modulation as taught by Pham.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moronval (US 2018/0034419) in view of Qureshi (US 2015/0002230) in view of Pham et al. (US 2020/0212847), as applied to Claim 4 set forth above, and further in view of Hellberg (US 2003/0137346)
Regarding Claim 5, The above Moronval combination teaches all of the claimed limitations recited in Claim 4.  The Moronval combination does not teach wherein the value of alpha is 4.
Hellberg, which also teaches a Doherty amplifier, teaches wherein the value of alpha is 4 (Section 0058, alpha can be a plurality of values).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moronval (US 2018/0034419) in view of Qureshi (US 2015/0002230), as applied to Claim 1 set forth above, and further in view of Mobbs (US 2007/0205827)
Regarding Claim 7, The above Moronval combination teaches all of the claimed limitations recited in Claim 1.  The Moronval combination does not teach wherein the impedance inverter comprises a microstrip transmission line.
Mobbs, which also teaches a Doherty amplifier, teaches wherein the impedance inverter comprises a microstrip transmission line (Section 0084).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Moronval combination with the above features of Mobbs for the purpose of reducing inter-stage reflection ripple within the amplifier as taught by Mobbs.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moronval (US 2018/0034419) in view of Qureshi (US 2015/0002230), as applied to Claim 1 set forth above, and further in view of McLaren et al. (US 9,966,903)
Regarding Claim 11, The above Moronval combination teaches all of the claimed limitations recited in Claim 1.  The Moronval combination does not teach 
McLaren, which also teaches a Doherty amplifier, teaches wherein, when fully amplifying, average power levels of the at least one first peaking amplifier and plurality of second peaking amplifiers are approximately equal to an average power level of the main amplifier (Col. 5 lines 29 – 45, 1:1 power ratio indicates equality in average power levels).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Moronval combination with the above features of McLaren for the purpose of reducing the maximum VSWR applied the main transmission path at back-off power levels as taught by McLaren.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 22, 2021